Citation Nr: 0724604	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 15, 2000, 
for the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted the veteran a total disability 
evaluation based on individual unemployability, effective 
from June 15, 2000.  The veteran appealed the assigned 
effective date.  Jurisdiction over the matter was transferred 
to the San Diego RO during the pendency of the appeal.

The Board remanded this matter in June 2003 to cure a 
specified due process defect.  The matter was returned to the 
Board in March 2007 for final appellate consideration.

In January 2004, the veteran filed a request to present 
testimony before a Veterans Law Judge at the RO.  He amended 
his request in June 2004 and elected to be scheduled for a 
hearing before a Veterans Law Judge via video-conference.  A 
video-conference hearing was scheduled for April 30, 2007.  
However, the record shows that the veteran failed to report 
for this hearing.

This appeal initially included the issues of entitlement to 
service connection for left foot disability, right shoulder 
disability, left arm disability, and hypertension, new and 
material evidence to reopen a claim for service connection 
for degenerative disc disease of the lumbar spine, and 
increased ratings for post-traumatic stress disorder (PTSD) 
and residuals of shell fragment wounds of the right arm, left 
leg, and right foot.  However, in a statement received in 
December 2003, the veteran indicated that he wished to 
withdraw his appeal on those issues.  The aforementioned 
issues are therefore no longer the subjects of appellate 
consideration.




FINDINGS OF FACT

1.  During the course of a May 2, 1995, personal hearing, the 
veteran reported that he had been experiencing increased 
problems with retaining employment.

2.  Prior to June 15, 2000, the veteran was self-employed as 
a salesman, worked in excess of 50 hours a week, and earned 
as much as $4,000.00 a month.


CONCLUSION OF LAW

An effective date earlier than June 15, 2000, is not 
warranted for the veteran's award of a total disability 
evaluation based on individual unemployability.  38 U.S.C.A. 
§§ 5110, 7104(c) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision in March 2002, which granted a 
total disability evaluation based on individual 
unemployability.  In an August 2001 letter, the RO provided 
the veteran notice with respect to his claim.  He was 
informed that he could provide evidence or location of such 
and requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  Similar and more detailed letters 
were provided to the veteran in December 2003 and March 2006.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

Further, the Court has held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  When service connection has been granted and an 
initial disability rating and effective date have been 
assigned, section 5103(a) is no longer applicable.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned - 
thereby initiating the appellate process - different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A. Id.   

In this case, because the veteran's claim for a rating of 
total disability based on individual unemployability was 
granted in March 2002 and he was assigned an initial 
effective date for that award, section 5103(a) notice is no 
longer applicable.  VA met its applicable duties by issuing a 
complying rating decision in March 2002 and a complying 
statement of the case in January 2004.  This decision granted 
the benefits sought and included an attachment explaining the 
procedure for review of the decision.  The statement of the 
case included a summary of the evidence pertinent to the 
issues of assignment of the effective dates, citations to 
applicable laws and regulations, and a discussion of how 
those applied to the RO's decision.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA and non-VA treatment 
records.  The veteran has not identified any other records 
that have not already been obtained.  A decision from the 
Social Security Administration (SSA) and the evidence it 
considered in making its decision are of record.  Thus, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159 (2006).


Earlier Effective Date

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  That 
is, because neither 38 U.S.C. § 5110(b)(2) nor 
38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the 
effective date of an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date.  The effective date 
of an increased rating would be the date of claim only if the 
claim is not received within the year following the increase 
in disability, as explained in Harper.  VAOPGCPREC 12-98.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

VA will grant total disability evaluation based on individual 
unemployability when the claimant is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

A total disability evaluation based on individual 
unemployability may be assigned when a schedular rating is 
less than total if, when there are two or more disabilities, 
at least one disability is ratable at 40 percent or more, and 
any additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

The poverty threshold with the effective date is as follows: 
10/05/95 - $7,547; 9/26/96 - $7,763; 9/29/97 - $7,995; 
9/09/98 - $8,183; 9/30/99 - $8316; and 9/26/00 - $8501.  See 
Manual M21-1 MR, IV.ii.2.F.32.b.

The Board must therefore determine the date of receipt of the 
veteran's total disability evaluation based on individual 
unemployability claim, and then determine the date that it 
became factually ascertainable that his service-connected 
disabilities prevented him from obtaining and maintaining 
substantially gainful employment.

The veteran raised his claim for a total disability 
evaluation based on individual unemployability during the 
course of a May 2, 1995, RO hearing.  See 38 C.F.R. § 3.155.  
Specifically, he submitted a statement wherein he indicated 
that he was unable to keep a job due to his PTSD.  He added 
that his service-connected physical disabilities also made 
work increasingly difficult.  He stated that he had held 18 
jobs since 1990.  However, the veteran testified that he was 
currently working, and that he had been employed as a 
salesman for the past year.  He maintained that the symptoms 
of his PTSD often interfered with his ability to work 
effectively as a salesman. 

At the time the veteran's claim for a total disability 
evaluation based on individual unemployability was initially 
considered by the RO in April 2000, the veteran was service 
connected for residuals of a shell fragment wound of the left 
leg, evaluated as 30 percent disabling; residuals of a shell 
fragment wound of the right arm, evaluated as 40 percent 
disabling; residuals of a shell fragment wound of the right 
foot, evaluated as 10 percent disabling; and, PTSD, evaluated 
as 10 percent disabling.  His combined disability rating, 
effective from November 1, 1995, was 70 percent.  While he 
met the schedular criteria for assigning a total disability 
evaluation based on individual unemployability, the RO 
determined that a total disability evaluation based on 
individual unemployability was not warranted.  The RO found 
that the veteran was able to secure and/or retain gainful 
employment.  Reference was made to November 1996 VA 
examination reports that indicated the veteran was marginally 
maintaining employment, and that he was currently employed.  
At that time, the veteran was assigned a Global Assessment of 
Functioning (GAF) scale score of 60, for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).

Thereafter, in a statement received in September 2000, the 
veteran indicated that his service-connected disabilities 
were "beginning to affect" his ability to work as a self-
employed salesman, and that it was "quickly coming to the 
point" where he would not be able to work at all.  He also 
submitted a VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based On Unemployability) wherein  he 
reported that he had last worked on June 15, 2000.  He said 
he had been a self-employed stone salesman since 1996.  He 
stated that his disabilities had started to affect full 
employment in March 1999.  He indicated that he had worked 
approximately 50 hours a week, and that his highest gross 
earnings per month had been $4,000.00.

An August 2001 disability determination from the SSA shows 
that the veteran was found to be disabled effective from 
February 1, 2001.  Anxiety-related disorders and disorder of 
the muscle, ligament, and fascia were determined to be the 
cause of his unemployability.  The Board's attention is drawn 
to the fact that the veteran's application for SSA disability 
benefits was not received until February 7, 2001.  It is also 
noted that the veteran reported during a May 2001 psychiatric 
examination that he had last worked in 2000.  A financial 
status report from the SSA shows that he earned approximately 
$16,100 in 1994, $14,900 in 1995, $10,200 in 1996, $4,800 in 
1997, zero dollars in 1998, $24,900 in 1999, and $6,700 in 
2000.

Consideration has also been given treatment records from the 
Long Beach VAMC.  Significantly, a May 1999 treatment note 
indicated that it had been recommended that the veteran start 
swimming while on his business trips.  An October 1999 note 
refers to him being a mine engineer that traveled frequently 
to other countries.  In March 2000, he was noted to be making 
frequent business trips to South America.  A September 2000 
psychiatric consultation referred to the veteran as being a 
self-employed wholesale tile importer.  He was assigned a 
Global Assessment of Functioning (GAF) score of 55, which is 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  No finding was made with regard 
to him being unemployable or unemployed.  

By a rating action dated in March 2002, the veteran was 
granted a total disability evaluation based on individual 
unemployability.  The effective date of the award was June 
15, 2000.  Acknowledging that he had had held numerous jobs 
over the years, the RO stated that the veteran had been at 
least marginally employed prior to June 2000.  Reference was 
made to the veteran's VA Form 21-8940 wherein he indicated 
that he had been working over 50 hours a week up until June 
15, 2000.

As noted above, for VA purposes, the term "unemployability" 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. 
Reg. 2317 (1992).  Factors such as employment history, as 
well as educational and vocational attainments, are for 
consideration.  Assignment of a total disability evaluation 
based on individual unemployability evaluation requires that 
the record reflect some factor that takes the claimant's case 
outside the norm of any other veteran rated at the same 
level.  38 C.F.R. §§ 4.1, 4.15 (2006); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing).  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

The Board finds that the claim for an effective date prior to 
June 15, 2000, must be denied.  Although the schedular 
requirements for a total disability evaluation based on 
individual unemployability had been met from November 1, 
1995, the evidence shows that the veteran was gainfully 
employment to at least June 15, 2000.  As noted above, his 
formal application for a total disability evaluation based on 
individual unemployability (VA Form 21-8940), which was filed 
in September 2000, indicated that he had worked on a 
consistent basis from 1996 to June 15, 2000.  He testified at 
his May 1995 personal hearing that he was currently employed.  
The September 2000 psychiatric consultation further suggests 
that he was still working at that time as a tile importer and 
actively traveling as a result of his work.  Moreover, when 
he applied for SSA disability benefits, the veteran reported 
to the psychiatric examiner that he had been employed until 
2000.

Recognition is given to the fact that the November 1996 VA 
examination report indicated that the veteran was 
"marginally maintaining employment," and that 38 C.F.R. 
§ 4.16(a) clearly states that marginal employment is not 
considered to be substantially gainful employment.  However, 
as stated above, the veteran reported in numerous instances 
that he was actively self-employed, which included 
substantive international travel and working excessive hours.  
The record further reflects that the veteran's annual income 
clearly exceeded the poverty threshold for a majority of the 
years involved.  Indeed, there were several years where the 
veteran's annual income significantly eclipsed the poverty 
threshold.  There is also no competent evidence showing that 
that the veteran's service-connected disabilities were at 
play in the years where his income was below the poverty 
threshold.  Again, the Board notes that the veteran's GAF 
scores were 60 and 55 in  November 1996 and September 2000, 
respectively, which only denotes moderate difficulty in 
occupational functioning.

Thus, based on the foregoing, the Board finds that this 
evidence does not show that the criteria for a total 
disability evaluation based on individual unemployability 
were met prior to June 15, 2000, and that the claim must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than June 15, 2000, 
for the grant of a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


